After the filing of our opinion the employer petitioned for permission to reargue the case. It urges in support of that petition that (1) we erroneously attributed to it an admission that the employee was partially “incapacitated” whereas it contends that it admitted only that he was partially “disabled”; and (2) it is unable to determine from our opinion whether the compensation benefits due the employee for partial incapacity shall be reduced by an amount equal to the pension benefits it is paying him.
Neither reason furnishes a sufficient warrant for granting reargument. The first is insufficient because the result in the case would in no way be affected had we not attributed to it the admission it finds offensive.
*915The petition for reargument is denied. E. Howland Bowen, for petitioner. Richard A. Skolnik, for respondent.
The second reason advanced for reargument is no more persuasive. We now make explicit what we thought was implicit in our opinion: retirement benefits paid to the employee shall not be deducted from, credited against, or used as an offset to workmen’s compensation benefits due him. In our judgment neither §28-33-18 nor §28-33-21 of G. L. 1956 (1968 Reenactment) can fairly be read to permit a contrary conclusion.